Examiner’ Comments

This action is in response to the amendment filed on 06/09/22.
Claims 1, 3 and 4-7 are pending and have been examined.
Reasons for Allowance
The primary reason for allowance of claim 1 is the inclusion of the press fitting restriction part including a rear facing end face of the motor shaft that faces the position detector, and the rear facing end face contacts a front facing end face of the rotating body. This combination has not been found in the prior art of record. 
The applied prior art issued to Katou discloses a rotating body (12) including an opening to receive the motor shaft (10) therein, and a position detector (11), but fails to disclose a press fitting restriction part including a rear facing end of the motor shaft facing the position detector, and the rear facing end face contacts a front facing end face of the rotating body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731